Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments/amendments with respect to the claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. Double Patenting Rejections will be applied to Claims 1-11.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1, 3-6, 8, and 9 of U.S. Patent No. 9667086. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter is obviously the same. Orthogonal=normal, thickness direction of the circuit board is same as the plane of the circuit board (with orthogonal/normal language), while other wording is essentially the same language (coil is the same thing as a wound conducting wire), which one having ordinary skill in the art would be unable to distinguish. As for Claims 1-4 and 8-11, they correspond to Claims 1 and 3-5 of the patent. As for Claims 5-7, they correspond to Claims 6, 8, and 9 of the patent. 
Claims 1, 5, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 7, and 10 (respectively) of U.S. Patent No. 10291069. Although the claims at issue are not identical, they are not patentably distinct from each other because the language again is obviously the same. The language on the magnetic sheet is obviously another way to describe the same feature. Normal=orthogonal like the other double patenting rejection.
Allowable Subject Matter
Claims 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is the same inventive entity, where the applicant already perfected the priority and ownership in page 9 of the remarks filed 10/12/2016 of application 14/410556 (Tabata et al, USPGPN 20140306656, see esp. Fig. 9). Other prior art of the inventive entity were found but had later filing dates.
Regarding Independent Claim 1, the prior art discloses a mobile terminal comprising: a housing; a circuit board included in the housing; a battery pack included in the housing; and a non-contact charging module included in the housing, the non-contact charging module including: a charging coil; a communication coil arranged adjacent to the charging coil; and a magnetic sheet on which the charging coil and the communication coil are arranged; the prior art fails to disclose the further inclusion of the combination of the magnetic sheet having an L-shaped slit therein to accommodate a terminal of the charging coil; wherein at least a portion of the non-contact charging module overlaps with the circuit board in a direction orthogonal to a plane of the circuit board.
Independent Claim 16 is allowed for the same reason as Claim 12. Claims 1-11, 19, and 20 will be allowed if the Double Patenting Rejections can be resolved (e.g. via Terminal Disclaimer) for the same reasons why their respective patents (which were noted in the double patenting rejections) were allowed for. The examiner refers the applicant to their filing wrapper.
Dependent Claims 13-15, 17, and 18 are allowed for their dependence upon allowed independent Claims 12 and 16. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859